4 So.3d 740 (2009)
Anthony Scott HANNAH, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-628.
District Court of Appeal of Florida, Fifth District.
March 3, 2009.
James S. Purdy, Public Defender, and Thomas J. Lukashow, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. State v. Meshell, 2 So.2d 132 (Fla.2009).
SAWAYA, MONACO and COHEN, JJ., concur.